 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   G & G CLOSED CIRCUIT EVENTS,                        Case No.: 3:18-cv-2099-CAB-LL
     LLC,
12
                                        Plaintiff,       ORDER GRANTING PLAINITFF'S
13                                                       MOTION FOR ATTORNEY'S FEES
     v.
14
     JULIA C. BELTRAN, et al.,                           [Doc. No. 12]
15
                                     Defendants.
16
17
18         On February 4, 2019, the Court entered default judgment in favor of Plaintiff,
19   awarding $3,000 in statutory damages and $2,500 in compensatory damages. In the default
20   judgment order, the Court acknowledged that Plaintiff is entitled to an award of reasonable
21   attorneys’ fees and costs by right under 47 U.S.C. § 605, and gave Plaintiff until February
22   15, 2019 to provide an accounting of the fees and costs it seeks. Plaintiff has now submitted
23   a motion for attorneys’ fees and costs that includes an hourly accounting of the fees sought
24   along with receipts for the costs requested. In total, Plaintiff seeks fees of $3,143.32 and
25   costs of $1,147.41.
26         As for the fees, “[c]ourts first apply the lodestar method to determine a reasonable
27   fee and then may adjust any award up or down depending on various factors.” J & J Sports
28   Prods., Inc. v. Paz-Padilla, No. 3:12-CV-02228-GPC, 2013 WL 6002872, at *2 (S.D. Cal.

                                                     1
                                                                                3:18-cv-2099-CAB-LL
 1   Nov. 12, 2013). “The lodestar is calculated by multiplying the number of hours the
 2   prevailing party reasonably expended by a reasonable hourly rate.” Id. Here, Plaintiffs’s
 3   counsel spent a total of 14.43 hours divided among a partner at a rate of $500/hour, a
 4   research attorney at a rate of $300/hour, a paralegal at a rate of $200/hour, and an
 5   administrative assistant at a rate of $100/hour. The Court finds the total number of hours
 6   spent to be reasonable, and dividing the total fees sought ($3,143.32) by the total number
 7   of hours spent yields a rate of $217.83/hour, which the Court also finds to be a reasonable
 8   blended rate for this geographic area. Accordingly, the total amount of fees sought is
 9   reasonable.
10            As for the costs, section 605 instructs that the court “shall direct the recovery of full
11   costs. . .” 47 U.S.C. § 605(e)(3)(B)(iii) (emphasis added). For this language to have any
12   meaning it must include costs that go beyond those to which Plaintiff would be entitled as
13   the prevailing party in the absence of this provision. To that end, Plaintiff seeks costs
14   including investigative expenses ($500.00), filing fee ($400.00), service of process fees
15   ($202.00), and courier charges ($15.41), for a total of $1,117.41. These costs are allowed
16   by law and reasonable.
17            Accordingly, it is hereby ORDERED that Plaintiff’s motion for attorneys’ fees and
18   costs is GRANTED and awards Plaintiff $3,143.32 in attorneys’ fees and $1,117.32 in
19   costs.
20            It is SO ORDERED.
21   Dated: March 1, 2019
22
23
24
25
26
27
28

                                                      2
                                                                                     3:18-cv-2099-CAB-LL
